OPINION OF THE COURT
Memorandum.
The appeal should be dismissed, without costs, upon the ground that no substantial constitutional question is directly involved.
 Although petitioner’s facial and as-applied challenges to the Finneran Law (L 1982, ch 891) were addressed by the Appellate Division, they are not substantial. Petitioner’s facial challenge, insofar as it is predicated on New York Constitution article VIII, § 3, was not raised at the Appellate Division and therefore was not directly involved.
Acting Chief Judge Ciparick and Judges Graffeo, Read, Smith, Pigott and Jones concur.
*919Appeal dismissed, without costs, in a memorandum.